Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art represented by Takekoshi 424 (US 4769424 A) and Takekoshi 216 (US 4716216 A) do not disclose the claimed insolubility in NMP in combination with an arylene sulfide structural unit of Mn if 1000 to 10,000. Takekoshi 424 discloses examples of copolymers that are soluble in NMP and then are precipitated in acetone. Takekoshi 216 discloses exactly one polymer example that is insoluble in NMP and has the claimed Tg and Tm [Example 22, Table III]. However, the structure of polymer includes arylene sulfide structural unit of the structure 

    PNG
    media_image1.png
    98
    357
    media_image1.png
    Greyscale

Wherein i= 6 [Tables I and II]. This is a arylene sulfide structural unit with Mn of 724. Furthermore, Takekoshi 216 does not disclose the specific processing before testing the solubility of polymer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766